DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  					
This following is a Final Office Action is in response to Applicant's amendment received April 25, 2022. Applicant’s amendment amended claims 1 and 8 and added new claims 25-29.  Claims 1-12 and 25-29 are currently pending. 
	 
 				Response to Amendment
The 35 U.S.C. 101 rejection of claims 1-12 and 25-29 in the previous action is maintained below.				

Response to Arguments

4. 	Applicant's arguments filed on April 25, 2022 have been fully considered but they are not persuasive. Specifically, Applicants have amended claims 1 and 8 and argues that, collectively use the alleged judicial exception in a manner that imposes a further meaningful limit on the alleged judicial exception. 
 	  In response to Applicant's arguments that the present claims are directed to technological subject matter and not to a judicial exception, the examiner respectfully disagrees. The claims are directed to a well-known business practice of receiving a selection of a link to an online service for food. While the claims may represent an improvement to the business process of online service, in no way either claimed or disclosed represent a practical application. 
 	 Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)-(h)). See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55. A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 54.	
	For example, limitations that are indicative of "integration into a practical application" include:
.	  Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP § 2106.05(a); 
 	. 	Applying the judicial exception with, or by use of, a particular machine - see MPEP § 2106.05(b);
. 	Effecting a transformation or reduction of a particular article to a 
different state or thing - see MPEP §2106.05(c); and 
      .      Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).
 
In contrast, limitations that are not indicative of "integration into a 
practical application" include:
 	Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP § 2106.05(±);
 	.         Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
 	.         Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
 	See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").
 	In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application. The identified additional non-abstract elements recited in the independent claims are: a non-transitory computer-readable medium (Claims 1 and 8). This generic computer hardware merely performs generic computer functions of receiving, processing and transmitting data and represent a purely conventional implementation of applicant's quantifying the professional development of a subject  and do not represent significantly more than the abstract idea. See at least MPEP § 2106.05(a) ("Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field").
This recited additional element is merely generic computer components. The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application. See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims on appeal merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
 	The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)). The recited generic computing element is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
 	Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e) (h)), the claims do not integrate the judicial exception into a practical application.
	
 				Claim Rejections - 35 USC § 101
5. 	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6. 	Claims 1-12 and 25-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Independent claims 1 and 8 are directed to a system, independent claim 10 is directed to a computer readable storage medium storing computer executable instructions executed by a computing device which is/are one of the statutory categories of invention. (Step 1: YES).
	The Examiner has identified independent process Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claim 10 and 19. Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
 	storing, on a non-transitory computer-readable medium, a base professional development score for the subject; 
 	receiving a submission pertaining to at least one professional development activity of the subject; approving the submission based on at least one professional development criterion; 
assigning a value to the approved submission; 
adjusting the base professional development score according to the approved submission value; 
 comparing the adjusted professional development score to a threshold value; and determining that the subject has achieved at least one professional development goal when the adjusted professional development score is greater than the threshold value; and 
granting a benefit to the subject selected from a raise, title change, admission to an institution, an adjustment to a grade, or graduation.
	These claimed limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. The mere nominal recitation of a processing circuitry is not sufficient to take the claim out of the methods of organizing human activity grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
 	Additionally, the claim limitation would also fit under Mental Processes for concepts performed of the human mind. But for the “one or more processors and memory receiving, transmitting and storing data”. The claimed steps of receiving, displaying and sending can be done absent a computer and perform by a user using pen, paper, and a phone prior to the application of the abstract idea to a computer. The mere recitation of processor and memory does not take the claim limitations out of the mental processes grouping of abstract ideas.
 	This judicial exception is not integrated into a practical application. In particular, the claim recites a processor and memory (Claims 1 and 19) and a computing device (claim 10). The computer hardware (independent Claims 1 and 8) is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 and 8 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
 	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant’s specification [Page8] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus claims 1 and 8 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
 	Dependent claims 2-7, 9-12 and 25-29 further define the abstract idea
that is present in their respective independent claims 1 and 8 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-7, 9-12 and 25-29 are directed to an abstract idea. Thus, claims 1-12 and 25-29 are not patent-eligible.

					Allowable Subject Matter
7. 	Claims 1-12 and 25-29 would be allowable if overcome the 35 USC 101 rejection.
	The closest prior art resembling Applicant’s claimed invention is Jotkowitz (US Application No. 20030187725). Jotkowitz teaches a computer implemented method for monitoring professional development comprising a main data base containing data relating to a plurality of participants whose professional development is being monitored, the data comprising requests for information and responses thereto in at least one competency of professional development.
	However, with respect to independent claim 1, Jotkowitz and the other refences of record, taken alone or in combination, do not teach adjusting the base professional development score according to the approved submission value; comparing the adjusted professional development score to a threshold value; and determining that the subject has achieved at least one professional development goal when the adjusted professional development score is greater than the threshold value; and granting a benefit to the subject selected from a raise, title change, admission to an institution, an adjustment to a grade, or graduation, as recited and arranged in combination with the other limitations of claim 1, thus rendering claim 1and its dependent claims as allowable over the prior art.
	However, with respect to independent claim 8, Jotkowitz and the other refences of record, taken alone or in combination, do not teach approving the submission based on at least one professional development criterion; assigning a value to the approved submission; adjusting the base professional development score according to the approved submission value; comparing the adjusted professional development score to a threshold value; and determining that the subject has achieved a professional development goal when the adjusted professional development score is greater than the threshold value, as recited and arranged in combination with the other limitations of claim 8, thus rendering claim 8 and its dependent claims as allowable over the prior art.
8.  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.     
                                                             
 					Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO 892 form.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed Romain Jeanty whose telephone number is (571) 272-6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Romain Jeanty/Primary Examiner, Art Unit 3623